      Case 6:20-cv-00019-JRH-CLR Document 9 Filed 06/02/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


ISIAH SHINGLETON,

                 Plaintiff,

V.                                                            CV620-019


SHERIFF LYNN
ANDERSON,et al.,

                 Defendants.

                                        ORDER


      After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge's Report and Recommendation(R&R),doc. 7, to which no objections have been

filed. Accordingly, the R&R is ADOPTED,and the Clerk of Court is DIRECTED to close this

case. All pending motions are DISMISSED AS MOOT.

      ORDER ENTERED at Augusta, Georgia, this^^P^y of June, 2021.


                                         J. RA^pAllMLL,CHTEF JODGE
                                         UNITED-^TES DISTRICT COURT
                                        .SOUTHERN DISTRICT OF GEORGIA
